235 Or. 488 (1963)
385 P.2d 617
WICKLANDER
v.
SALEM MEMORIAL HOSPITAL
Supreme Court of Oregon.
Submitted September 25, 1963.
Reversed and remanded October 9, 1963.
Lewelling & Gies, Salem, for appellant.
Rhoten, Rhoten & Speerstra, and Myron L. Enfield, Salem, for respondent.
Before McALLISTER, Chief Justice, and ROSSMAN, PERRY, SLOAN, O'CONNELL, GOODWIN and DENECKE, Justices.
REVERSED.
PER CURIAM.
This is an action for damages for personal injuries allegedly sustained as a result of negligence of the defendant, Salem Memorial Hospital, while plaintiff was a patient in said hospital. The hospital pleaded *489 the defense of charitable immunity, the court overruled a demurrer to that defense, and when plaintiff declined to plead further the court dismissed the action.
Since this court in Hungerford v. Portland Sanitarium & Benev. Assn., 235 Or 412, 384 P2d 1009 (September 5, 1963), discarded the rule of charitable immunity, this case must be and is reversed.
ROSSMAN, J., Specially concurring.
I dissented from the majority opinion in Hungerford v. Portland Sanitarium, 235 Or 412, 384 P2d 1009 (September 5, 1963); but the holding in that case now undoubtedly represents the law of this state. Further dissent would be futile. Although I have full confidence in the reasons stated in my dissent, I nevertheless believe that it is now my duty to accept the law as held in Hungerford v. Portland Sanitarium, supra. I therefore concur.
PERRY, J., concurs.